                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    U.S. BANK N.A.,                                        Case No. 2:16-CV-2801 JCM (EJY)
                 8                                           Plaintiff(s),                      ORDER
                 9            v.
               10     SFR INVESTMENTS POOL 1, LLC, et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is the matter of U.S. Bank N.A. v. SFR Investments Pool 1, LLC
               14     et al., case no. 2:16-cv-02801-JCM-EJY.
               15            On December 18, 2018, the court granted the parties’ stipulation of dismissal, which
               16     resolved the plaintiff U.S. Bank’s claims against defendants SFR Investments Pool 1, LLC and
               17     Sherman Oaks Estates Owners Association, as well as SFR’s counterclaim. (ECF Nos. 87; 88).
               18     The only remaining claim in this case was SFR’s crossclaim against Pamela and David McCoy.
               19            The clerk entered default against the McCoys on June 1, 2017. (ECF No. 46). On January
               20     15, 2020, SFR moved for default judgment against the McCoys, which the court granted on
               21     January 21. (ECF Nos. 91; 92). However, the clerk was not instructed to enter judgment and close
               22     the case. (See ECF No. 92).
               23                    The court now instructs the clerk to enter judgment pursuant to this court’s order
               24     granting default judgment. (ECF No. 92). Because this resolves SFR’s crossclaim, there are no
               25     other pending claims in this action. The clerk is also instructed to close the case accordingly.
               26            DATED January 31, 2020.
               27
                                                                    __________________________________________
               28                                                   UNITED STATES DISTRICT JUDGE

James C. Mahan
U.S. District Judge
